DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both as an interior diameter and as an opening on the tab 176.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the phrase “the instant disclosure”. Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 requires a first tab member. However, where is the second tab member? Also, how it will work with only one-tab member. Correction is required (adding claims 2 and 3 into claim 1 and claims 12 and 13 into claim 11).

Also, claims 1 and 11 requires a ring fastener. However, without the fastener receiver 190, there is no apparatus to secure the annular band. Correction is required.

Finally, claims 1 and 11 recites that the apparatus comprises a ring fastener support member suitable for supporting disposition of the ring fastener through the first aperture region. At the instant, this support member is actually part of the ring fastener, not as a separate element, as claimed. Correction is required. 


Claims 9 and 19 requires a forming tool. At the instant, it is unclear how this tool is part of the invention and what is the function of the tool. The invention is drawn to a securing apparatus, not the method of production. Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-13 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Pat No 5,851,038 to Robinson et al (Robinson).

    PNG
    media_image1.png
    878
    1784
    media_image1.png
    Greyscale

Robinson discloses an apparatus (10) comprising an annular band (12), wherein a body portion of the annular band is divided to further comprise a first band portion and a second band portion; a first tab member (34) is formed from the first band portion, wherein a first aperture is formed through a body portion of the first tab member; a ring fastener (100) having a first end and a second end; and a ring fastener support member (by 130) suitable for supporting disposition of the ring fastener through the first aperture region. 
The apparatus further comprises a second tab member (32) disposed on the second band portion. The second tab member further comprises a second aperture formed through a body portion of the second tab member.
The ring fastener further comprises a threaded shaft disposed at the first end and the apparatus further comprises a ring fastener receiver (perimeter of the aperture region 64) for receiving the threaded shaft of the ring fastener. The ring fastener further comprises a fastening member disposed at the second end.
The ring fastener support member further comprises a support shelf (the surface that engage the 1st aperture). 
At least a portion of the ring fastener support member is formed so as to rotatably support the ring fastener through the first aperture. 
The ring fastener receiver is capable of being formed using a forming tool. 
 
As to the fact that the apparatus is for an electrical meter, applicant is reminded that these limitations are not positively recited; in other words, these limitations is the use of the apparatus. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 5,851,038 to Robinson et al (Robinson) in view of US Pat No 2,226,396 to Wackman. 
Robinson fails to disclose that the ring fastener comprises threads. 
Wackman teaches that it is well known in the art to provide a fastener (15) with threads (22) for easy installation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fastener described by Robinson with threads, as taught by Wackman, in order to easily install the fastener in the device.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 2,226,396 to Wackman in view of US Pat No 6,435,576 to Kusta. 

    PNG
    media_image2.png
    815
    1537
    media_image2.png
    Greyscale

Wackman discloses an apparatus comprising an annular band (5), wherein a body portion of the annular band is divided to further comprise a first band portion and a second band portion; a first tab member (7 and 12) is formed from the first band portion, wherein a first aperture is formed through a body portion of the first tab member; and a ring fastener (15) having a first end and a second end. 
The apparatus further comprises a second tab member (8 and 24) disposed on the second band portion. The second tab member further comprises a second aperture formed through a body portion of the second tab member.
The ring fastener further comprises a threaded shaft disposed at the first end and the apparatus further comprises a ring fastener receiver (24) for receiving the threaded shaft of the ring fastener. The ring fastener further comprises a fastening member disposed at the second end.

Wackman fails to disclose that ring fastener comprises a ring fastener support member suitable for supporting disposition of the ring fastener through the first aperture region. The ring fastener support member comprises a support shelf. Wackman shows that the ring fastener has a surface (surface within 12) that is capable of supporting if the fastener is tilted.

    PNG
    media_image3.png
    501
    1312
    media_image3.png
    Greyscale

Kusta teaches that it is well known in the art to provide a fastener (37) to secure an annular band (32), wherein the fastener comprises a ring fastener support member that defines a support shelf (40) so as to support and maintain the fastener within the aperture region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fastener described by Wackman with a support member, as taught by Kusta, in order to support and maintain the fastener within the aperture region.

Wackman discloses a ring fastener receiver (24) that is capable of being formed using a forming tool. 
 
As to the fact that the apparatus is for an electrical meter, applicant is reminded that these limitations are not positively recited; in other words, these limitations is the use of the apparatus. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim. 

Claims 11-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 2,226,396 to Wackman in view of US Pat No 6,435,576 to Kusta and further in view of US Pat No 5,851,038 to Robinson et al (Robinson) or US Pat No 5,161,838 to Ely et al (Ely).
Wackman, as modified by Kusta, discloses an apparatus as claimed. However, Wackman, as modified by Kusta, fails to disclose a method of securing an electric meter with that apparatus. Wackman discloses that the apparatus is to secure a lid to a container.
Robinson and Ely, both teaches that it is well known in the art to provide a similar apparatus but to secure an electric meter to a box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus described by Wackman, as modified by Kusta, in a method to secure an electric meter, as taught by Robinson or Ely, since where is used the apparatus of Wackman will not affect the engagement of the members or the intention of the apparatus, that is to secure to members together.

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 5,161,838 to Ely et al (Ely) in view of US Pat No 6,435,576 to Kusta. 

    PNG
    media_image4.png
    664
    1239
    media_image4.png
    Greyscale

Ely discloses an apparatus comprising an annular band (60), wherein a body portion of the annular band is divided to further comprise a first band portion (64) and a second band portion (62); a first tab member (68) is formed from the first band portion, wherein a first aperture is formed through a body portion of the first tab member; and a ring fastener (4) having a first end and a second end. 
The apparatus further comprises a second tab member (66) disposed on the second band portion. The second tab member further comprises a second aperture formed through a body portion of the second tab member.
The ring fastener is received into a ring fastener receiver (2). 
Ely fails to disclose that ring fastener comprises a ring fastener support member suitable for supporting disposition of the ring fastener through the first aperture region. The ring fastener support member comprises a support shelf. 
Kusta teaches that it is well known in the art to provide a fastener (37) to secure an annular band (32), wherein the fastener comprises a ring fastener support member that defines a support shelf (40) so as to support and maintain the fastener within the aperture region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fastener described by Ely with a support member, as taught by Kusta, in order to support and maintain the fastener within the aperture region.

Ely further discloses that the ring fastener receiver is capable of being formed using a forming tool. 
 
As to the fact that the apparatus is for an electrical meter, applicant is reminded that these limitations are not positively recited; in other words, these limitations is the use of the apparatus. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 12, 2022